DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/14/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mail 09/16/2021.

Response to Arguments
Applicant’s arguments, filed 12/14/2021, with respect to the rejections of claims 1, 11 and 20 under 103 have been fully considered and are persuasive because of the amendments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. (US Pub. 2015/0339213) in view of Nguyen (US Pub. 2007/0234127) in view of Zhang et al. (US Pub. 2015/0370694) and further in view of Peri-Glass et al. (US Patent 9,098,635).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. 2015/0339213) in view of Nguyen (US Pub. 2007/0234127) in view of Zhang et al. (US Pub. 2015/0370694) and further in view of Peri-Glass et al. (US Patent 9,098,635).
As per claim 1, Lee teaches a computer learning engine [Fig. 1A, paragraph 0037, an automation tool 101] executing program instructions stored in a non-transitory storage medium for learning a behavior [paragraph 0019, “a non-transitory machine-readable medium is provided that includes instructions stored therein, which when executed by a processor, cause the processor to perform operations for automatically testing an application system graphical user interface (GUI)”] of a computer system under test (SUT) [Fig. 1A, paragraph 0037,  the application system under test 109], said learning engine comprising:
(a) one or more screenshots of a user interface of said SUT [Fig. 1A, paragraph 0019, “retrieve, in a computer communicatively connected to an application server providing the application system, a GUI page”];
(b) one or more screen objects detected from said one or more screenshots [paragraph 0019, identify, in an image of the retrieved GUI page, a plurality of text elements and a plurality of user input objects];
(c) an object-type associated with each of said one or more screen objects [paragraph 0008, determining a type of a user input object of the plurality of user input objects of the GUI], said one or [paragraph 0030, “rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraphs 0035, “the systems and methods include an automation tool that sees applications as users see the applications and their GUIs, and processes the information seen in the GUI to drive operation of the automation tool. The automation tool searches for visible text and user input objects on the GUI screens of applications, and then finds and identifies the associated objects and interacts with the objects. The tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI …, there is no longer a need to navigate the application and record scripts or inspect elements to find physical name properties. Further, it is no longer necessary to write code in a language and syntax specific to every individual common test tool”];
identifies an interactive behavior of 18said each of said one or more screen objects [paragraph 0030, “The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraph 0031, “As an example, when the automated test system encounters a checkbox it will learn that the user input object is a checkbox and store the location, logical name of the object, and attached text of the checkbox for later access by testers. The automated test system also stores the object type capability information indicating the possible ways in which a user can interact with this object type”; paragraph 0014, “The testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters”];
wherein said learning is based on said performing of said one 36or more suggested actions by said Client module of said 37learning engine [paragraph 0008, retrieving the plurality of test parameter values based on the text elements associated with each of the plurality of user input objects and based on the determined types of the each user input object; paragraph 0006, the plurality of test parameter values may include at least one of a click command to activate a button user input object, a check or uncheck command for input into a checkbox user input object, etc.; abstract, test parameter values are retrieved from a database storing test parameter data, and the application system is tested; paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters].
Lee does not teach
56an Action Array construct containing one or more 7screenshots of a user interface of said SUT, wherein said 8Action Array construct is communicated from a Client 9module to a Server module, and wherein said Server module 10populates said Action Array construct with one or more 11suggested actions and communicates said Action Array 12construct back to said Client module for performing said 13one or more suggested actions and for capturing a 14resulting screenshot in said Action Array construct and 15for resending said Action Array construct back to said 16Server module; 

wherein said object-type is stored in said 29Unique Object.
Nguyen teaches 
each of said one or more screen objects linked to a corresponding Unique Object [paragraph 0040, “FIG. 2B shows a graphical representation of application independent GUI map 203 that displays icons representative of the classes of objects (object types) that can be included in the application independent GUI map … GUI map 203 includes check button 203a, edit box 203b, link 203c, list box 203d, menu 203e, object 203/, press button 203g, radio button 203h, spin 203i, tab 203j, table 203k and text 203l”; paragraph 0041, “FIG. 2D illustrates how objects located in a program application GUI are mapped using an application independent GUI map. As is shown in FIG. 2D … an application independent GUI map 203D that contains an object (Unique Object) that corresponds to each class of object located in GUI 250, maps the objects in GUI 250 by relating the objects in GUI 250 to the object (Unique Object) in GUI map 203D that shares its class description (e.g., edit box, link etc.) … the same object in GUI map 203D can be used to identify and locate particular objects in GUI 250”];
wherein said object-type is stored in said 17Unique Object [Figs 2B-2C show GUI map 203 includes multiple Unique Object, each Unique Object contains an object type such as link, edit box, press button, etc.];
Pages 55 and 9 in the specification of the Application recite “a central data structure or construct for storing the information about each type of object. This central construct is called Unique Objects”, and “There is an object-type associated with each screen object that is stored in its corresponding Unique Object … the object-types include a button, an input-box, a dropdown, a radio 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of linking each of the one or more screen objects to a corresponding Unique Object  94Customer No. 22,852of Nguyen. Doing so would help testing of applications using an application independent GUI map (Nguyen, abstract).
Lee and Nguyen do not teach
56an Action Array construct containing one or more 7screenshots of a user interface of said SUT, wherein said 8Action Array construct is communicated from a Client 9module to a Server module, and wherein said Server module 10populates said Action Array construct with one or more 11suggested actions and communicates said Action Array 12construct back to said Client module for performing said 13one or more suggested actions and for capturing a 14resulting screenshot in said Action Array construct and 15for resending said Action Array construct back to said 16Server module; 
said 20Unique Object contains an image of said each of said one 21or more screen objects, and wherein said Unique Object 22also stores a height and a width of said each of said one 23or more screen objects; 29
Zhang teaches
said Unique Object contains an image of said each of said 11one or more screen objects [Fig. 1, paragraph 0021, “the system includes a user interface 100 of an application. The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; paragraph 0023, “Once the database has been created … to locate the UI element 1101, the UI element 1 snapshot 121 can be retrieved from the database 110 and an image comparison can be performed between the UI element 1 snapshot 121 and images of UI elements in the UI 100 … image comparison can include any image analysis technique for determining that two images are identical or nearly identical”; since Lee (as modified) teach linking a screen object to an Unique Object, wherein, the Unique Object includes the object type, class description, etc., but Lee (as modified) is silent of the Unique Object contains the image of the object, while Zhang teaches linking the UI element with the stored UI element, wherein, the stored UI element comprises the image of the UI element, and therefore, the combination of Lee (as modified) and Zhang read on the claim limitation];
said Unique Object 22also stores a height and a width of said each of said one 23or more screen objects [Fig. 1, paragraph 0021, “The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; Fig. 3, paragraph 0016, “the system can capture dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate … dimension information can comprise physical dimensions of a UI element, such as the height and/or width of the UI element … to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element. The system can also compare a UI element's type to the missing UI element's type”; since Lee (as modified) teach linking a screen object to an Unique Object, wherein, the Unique Object includes the object type, class description, etc., but Lee (as modified) is silent of the Unique Object contains the width and height of the object, while Zhang teaches linking the UI element with the stored UI element, wherein, the stored UI element comprises the width and height of the UI element, and therefore, the combination of Lee (as modified) and Zhang read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of storing the width and height of the object in the Unique Object  94Customer No. 22,852of Zhang. Doing so would help locating the missing user interface element based on the stored dimension information (Zhang 0016).
Lee, Nguyen and Zhang do not teach
56an Action Array construct containing one or more 7screenshots of a user interface of said SUT, wherein said 8Action Array construct is communicated from a Client 9module to a Server module, and wherein said Server module 10populates said Action Array construct with one or more 11suggested actions and communicates said Action Array 12construct back to said Client module for performing said 13one or more suggested actions and for capturing a 14resulting screenshot in said Action Array construct and 15for resending said Action Array construct back to said 16Server module; 29
Peri-Glass teaches
56an Action Array construct containing one or more 7screenshots of a user interface of said SUT [Col. 6, lines 19-20, GUI Drive commands; Col. 7, lines 59-64, “A set of query commands would then be sent from the verification engine at the test side to the plug-in at the application side. The query commands would be processed by the plug-in to capture the requested information from the GUI or to capture the state of some or all of the GUI”; Lee in paragraph 0019 teaches the screenshots/GUI pages which contain the objects, while Peri-Glass teaches processing the commands to capture the requested information from the GUI, thus, the commands contain the screenshots/GUI data], wherein [Col. 6, lines 17-20, “The plug-in 214 also implements the client side of the communications protocol, communicating the results of GUI Drive and Query commands back to the testbench "server'' side 202”], and wherein said Server module 10populates said Action Array construct with one or more 11suggested actions and communicates said Action Array 12construct back to said Client module for performing said 13one or more suggested actions and for capturing a 14resulting screenshot in said Action Array construct and 15for resending said Action Array construct back to said 16Server module [Fig. 2, Col. 5, lines 37-51, the testbench or "server" side 202 which generates the AUT drive/command and sample/query messages, and the AUT or "client" side 204 which receives and responds in kind to those messages, the server side API is responsible for communication of the GUI commands to the AUT client, and for making the results of GUI queries available to the application test; Col. 6, lines 4-20, on the application "client" side 204, a GUI application is extended via incorporation of a Plug-in 214 … The plug-in is a GUI toolkit specific implementation which translates the GUI drive commands and query messages from the testbench server … the plug-in 214 also implements the client side of the communications protocol, communicating the results of GUI Drive and Query commands back to the testbench "server'' side 202]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of communicating the command/action between a Client module and a Server module of said client-server model 94Customer No. 22,852of Peri-Glass. Doing so would help obtaining feedbacks from the client side in order to generate next command/action.

As per claim 2, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 1.
Lee further teaches 
[paragraph 0035, “With the integration of the scanning and OCR technology, the automation tool can provide more efficient testing for software applications and also all testers on the quality assurance projects are able to take part in the automation testing effort”].

As per claim 3, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 1.
Lee further teaches 
said object-type is selected from the group consisting of a button, an input-box, a checkbox, a dropdown, a radio button, a label, an image, a canvas, a scrollbar, a slider, a source-to-destination drag-&-drop and a hyperlink [paragraph 0006, “the user input objects on the GUI may include at least one of a button, a text input field, a list or combo box, a checkbox, and a radio button”]. 

As per claim 4, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 1.
Lee further teaches 
	said one or more screen objects are detected based on determining at least one of an edge and a contour of said one or more screen objects [paragraph 0015, “The identifying of the plurality of user input objects of the GUI page may include performing contour analysis of the GUI page to identify the presence, type, and location of each user input object of the GUI page”; paragraph 0094, the automation tool finds screenshot objects via contour analysis, for example by running contour analysis algorithms on the screenshot to identify all shapes, contour analysis is a computer vision technique which can be used to determine objects found on a GUI page].

As per claim 5, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 4.
Lee further teaches 
[Fig. 1A, paragraph 0030, “The automated test system (Automation tool 101) performs learning activities and repeatable actions. The learning activities and repeatable actions are performed by analyzing images of the GUI to identify components of the GUIs without requiring access to the programming code used to generate the GUI. For example, the automated test system is able to recognize common GUI objects or fields configured to receive user input such as buttons, text fields, list and combo boxes, checkboxes, radios; and uncommon objects or fields such as tables, grids, static text, images, and others based on screenshots of the GUIs”].

As per claim 6, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 5.
Peri-Glass teaches
said one or more suggested actions are 3populated by said Guesser module in said 4Action Array construct [Fig. 2, Col. 5, lines 37-51, the testbench or "server" side 202 which generates the AUT drive/command and sample/query messages, and the AUT or "client" side 204 which receives and responds in kind to those messages, the server side API is responsible for communication of the GUI commands to the AUT client, and for making the results of GUI queries available to the application test].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of populating the one or more suggested drive/command 94Customer No. 22,852of Peri-Glass. Doing so would help obtaining feedbacks from the client side in order to generate next command/action.

As per claim 7, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 5.
Lee further teaches 
one or more pages corresponding to said one or more screenshots are stored in an Application Map by an Application Mapping module [paragraph 0037, “The application system under test 109 includes a GUI page generator which, during execution of the application system 109, generates graphical user interface (GUI) pages including user input objects such as buttons, text input fields, list or combo boxes, checkboxes, and radio buttons used for interacting with the application system”; paragraph 0093, “The automation tool 101 captures a screenshot of the GUI interface of the application system 109 … the automation tool 101 may more efficiently retrieve text from the image by comparing the image to stored images-such as a stored image of the same GUI interface page which was stored during scanning and learning of the GUI page”].

As per claim 8, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 7.
Lee further teaches 
said one or more screenshots, said Application Map, said one or more screen objects and said object-type are saved in a data store [paragraph 0038, “Information on the identified user input objects, text elements, associations between the objects and text, and characteristics of the objects are stored by the automation tool 101 in the interface repository 110”; paragraph 0044, “the automation tool 101 scans or captures the GUI page, window, screen, screenshot, or image of the application system 109 to be tested … Once the GUI page has been captured and an image is made of the GUI page, the automation tool 101 proceeds to analyze, learn and categorize all the different text elements, images, GUI objects or other elements on the GUI interface, and save the information in the repository 110”; since the screenshots/GUI pages first are stored in the database/application map included in system 109, then the automation tool captures the GUI pages and stores in the repository 110, therefore, storing the GUI pages in the repository 110 can be understood as storing the application map in the repository 110].

As per claim 9, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 1.
Lee further teaches
an Object Grouper module performs a grouping of said one or more objects into logical groups [paragraph 0114, the automation tool is configured to group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group].

As per claim 10, Lee, Nguyen, Zhang and Peri-Glass teach the learning engine of claim 9.
Lee further teaches
said grouping is based on said object-type and a proximity of said one or more objects in relation to each other [paragraph 0114, “The automation tool is configured to … group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group”; paragraph 0126, “Tabs are clickable areas on an Interface which are grouped adjacent and allow switching the Interface to other primary views. Tabs may have lines or rectangles which separate them. Tabs are found on the edges above, below, to the right, or left of a containing rectangle or square with other objects inside”]. 

Claims 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nguyen in view of Zhang et al. in view of Lin (US Pub. 2003/0126506) and further in view of Fryc et al. (US Pub. 2011/0231823).
As per claim 11, Lee teaches a computer-implemented method for learning a behavior of a computer system under test (SUT), said method executing program instructions stored in a non-transitory storage medium [paragraph 0019, a non-transitory machine-readable medium is provided that includes instructions stored therein, which when executed by a processor, cause the processor to perform operations for automatically testing an application system graphical user interface (GUI)], said method comprising the steps of:
7(a) taking one or more screenshots of a user 8interface of said SUT [Fig. 1A, paragraph 0019, “retrieve, in a computer communicatively connected to an application server providing the application system, a GUI page”] and storing said one or more screenshots as 9corresponding one or more pages [paragraph 0012, “stored screenshots of the GUI page following the providing of the respective test parameter values in the respective user input objects of the GUI page”], said Application11 Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub-13screen Similarity function utilizing one or more 14comparison corresponding to said one or more pages [paragraph 0072, “the automation tool 101 can perform pattern or image matching to identify particular objects and text”; paragraph 0093, “the automation tool 101 … comparing the image to stored images”; paragraph 0062, “]  the automation tool 101 may compare the current GUI page with the preceding GUI page to identify those portions of the page that have changed”];
9(b) detecting one or more screen objects from said 10one or more screenshots [paragraph 0019, identify, in an image of the retrieved GUI page, a plurality of text elements and a plurality of user input objects];
14(c) associating an object-type with each of said one or more 15screen objects [paragraph 0008, determining a type of a user input object of the plurality of user input objects of the GUI], said detecting and said associating 15/399,942 (SRP-101-US)Page 5 Amendment Erequiring no prior knowledge related to said one or more screen objects [paragraph 0030, “rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraphs 0035, “the systems and methods include an automation tool that sees applications as users see the applications and their GUIs, and processes the information seen in the GUI to drive operation of the automation tool. The automation tool searches for visible text and user input objects on the GUI screens of applications, and then finds and identifies the associated objects and interacts with the objects. The tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI …, there is no longer a need to navigate the application and record scripts or inspect elements to find physical name properties. Further, it is no longer necessary to write code in a language and syntax specific to every individual common test tool”];
identifies an interactive behavior of 18said each of said one or more screen objects [paragraph 0030, “The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraph 0031, “As an example, when the automated test system encounters a checkbox it will learn that the user input object is a checkbox and store the location, logical name of the object, and attached text of the checkbox for later access by testers. The automated test system also stores the object type capability information indicating the possible ways in which a user can interact with this object type”; paragraph 0014, “The testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters”];
[paragraph 0008, retrieving the plurality of test parameter values based on the text elements associated with each of the plurality of user input objects and based on the determined types of the each user input object; paragraph 0006, the plurality of test parameter values may include at least one of a click command to activate a button user input object, a check or uncheck command for input into a checkbox user input object, etc.; abstract, test parameter values are retrieved from a database storing test parameter data, and the application system is tested; paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters].
Lee does not teach
storing said one or more screenshots as 9corresponding one or more pages in a state transition 10model maintained by an Application Mapping module, said 11Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub- 13screen Similarity function utilizing one or more 14comparison masks corresponding to said one or more pages (emphasis added);
linking a Unique Object to each of 17said one or more screen objects, wherein said Unique 18Object contains an image of said each of said one or more 19screen objects, and wherein said Unique Object also stores 20a height and a width of said each of said one or more 21screen objects;
wherein said object-type is stored in 26said Unique Object;
Nguyen teaches 
 linking a Unique Object to 11each of said one or more screen objects [paragraph 0040, “FIG. 2B shows a graphical representation of application independent GUI map 203 that displays icons representative of the classes of objects (object types) that can be included in the application independent GUI map … GUI map 203 includes check button 203a, edit box 203b, link 203c, list box 203d, menu 203e, object 203/, press button 203g, radio button 203h, spin 203i, tab 203j, table 203k and text 203l”; paragraph 0041, “FIG. 2D illustrates how objects located in a program application GUI are mapped using an application independent GUI map. As is shown in FIG. 2D … an application independent GUI map 203D that contains an object (Unique Object) that corresponds to each class of object located in GUI 250, maps the objects in GUI 250 by relating the objects in GUI 250 to the object (Unique Object) in GUI map 203D that shares its class description (e.g., edit box, link etc.) … the same object in GUI map 203D can be used to identify and locate particular objects in GUI 250”];
wherein said object-type is stored in 18said Unique Object [Figs 2B-2C show GUI map 203 includes multiple Unique Object, each Unique Object contains an object type such as link, edit box, press button, etc.];
Pages 55 and 9 in the specification of the Application recite “a central data structure or construct for storing the information about each type of object. This central construct is called Unique Objects”, and “There is an object-type associated with each screen object that is stored in its corresponding Unique Object … the object-types include a button, an input-box, a dropdown, a radio button, a label, an image, a canvas, a drag-&-drop, a hyperlink, a scrollbar, a slider, and the like” respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of linking each of the one or more screen objects to a 
Lee and Nguyen do not teach
storing said one or more screenshots as 9corresponding one or more pages in a state transition 10model maintained by an Application Mapping module, said 11Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub- 13screen Similarity function utilizing one or more 14comparison masks corresponding to said one or more pages (emphasis added);
wherein said Unique 18Object contains an image of said each of said one or more 19screen objects, and wherein said Unique Object also stores 20a height and a width of said each of said one or more 21screen objects;
Zhang teaches
said Unique Object contains an image of said each of said 11one or more screen objects [Fig. 1, paragraph 0021, “the system includes a user interface 100 of an application. The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; paragraph 0023, “Once the database has been created … to locate the UI element 1101, the UI element 1 snapshot 121 can be retrieved from the database 110 and an image comparison can be performed between the UI element 1 snapshot 121 and images of UI elements in the UI 100 … image comparison can include any image analysis technique for determining that two images are identical or nearly identical”; since Lee (as modified) teach linking a screen object to an Unique Object, wherein, the Unique Object includes the object type, class description, etc., but Lee (as modified) is silent of the Unique Object contains the image of the object, while Zhang teaches linking the UI element with the stored UI element, wherein, the stored UI element comprises the image of the UI element, and therefore, the combination of Lee (as modified) and Zhang read on the claim limitation], and wherein said Unique Object 22also stores a height and a width of said each of said one 23or more screen objects [Fig. 1, paragraph 0021, “The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; Fig. 3, paragraph 0016, “the system can capture dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate … dimension information can comprise physical dimensions of a UI element, such as the height and/or width of the UI element … to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element. The system can also compare a UI element's type to the missing UI element's type”; since Lee (as modified) teach linking a screen object to an Unique Object, wherein, the Unique Object includes the object type, class description, etc., but Lee (as modified) is silent of the Unique Object contains the width and height of the object, while Zhang teaches linking the UI element with the stored UI element, wherein, the stored UI element comprises the width and height of the UI element, and therefore, the combination of Lee (as modified) and Zhang read on the claim limitation];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical 
Lee, Nguyen and Zhang do not teach
storing said one or more screenshots as 9corresponding one or more pages in a state transition 10model maintained by an Application Mapping module, said 11Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub- 13screen Similarity function utilizing one or more 14comparison masks corresponding to said one or more pages (emphasis added);
Lin teaches 
storing said one or more screenshots as 9corresponding one or more pages in a state transition 10model maintained by an Application Mapping module [paragraph 0008, “method which, based on a current state and a state transition table, generates a valid to-be-tested event, in order to test the to-be-tested program”; Fig. 1 shows a state machine 23 including the state transition table that comprising an event list 21; wherein, paragraph 0020, “event list 21 which records events that the to-be-tested program is capable to process”, and Fig. 2, paragraph 0022 disclose the event list 21 consists of events comprising user interfaces (GUI) 1-3 and objects such as textbox, buttons and listbox];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of storing said one or more screenshots as 9corresponding one or more pages in a state transition table  94Customer No. 22,852of Lin. Doing so would help determining the to-be-tested event is a valid event (Lin, abstract).
Lee, Nguyen, Zhang and Lin do not teach
14comparison masks corresponding to said one or more pages (emphasis added);
Fryc teaches
Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub- 13screen Similarity function utilizing one or more 14comparison masks corresponding to said one or more pages [Figs. 1-2, paragraph 0010, “images generated by the application under test can be automatically captured. To reduce false positives in the automated visual testing, masks are applied onto the images to filter out some predetermined parts of the images. Then the masked images are compared with a set of predetermined patterns. Differences between the masked images and the predetermined patterns may be reported”; paragraph 0017, “the image generator 110 captures images created by an application under test to produce an image suite 103. The image suite 103 is input to the static 2D image analyzer 120, which also receives a set of patterns 105 and masks 107. The static 2D image analyzer 120 analyzes the image suite 103 using the patterns 105 and masks 107 … the patterns 105 as used herein include a set of one or more previously generated images substantially representing images that should be created by the application under test if the application under test functions correctly. The masks 107 as used herein broadly refers to one or more image coverings served to conceal one or more predetermined parts of an image, where the predetermined parts may or may not be fixed or exact. Then the static 2D image analyzer 120 outputs results 109 of the analysis”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of identifying said one or more 12pages by utilizing one or 

As per claim 13, Lee, Nguyen, Zhang, Lin and Fryc teach the method of claim 11.
Lee further teaches
performing quality assurance testing of said SUT in an automated fashion [paragraph 0035, “With the integration of the scanning and OCR technology, the automation tool can provide more efficient testing for software applications and also all testers on the quality assurance projects are able to take part in the automation testing effort”].

As per claim 14, Lee, Nguyen, Zhang, Lin and Fryc teach the method of claim 11.
Lee further teaches
said 2detecting is based on 3one or more operations selected from the group 4consisting of an edge detection, a contour detection and 5a plugin object detection [paragraph 0015, “The identifying of the plurality of user input objects of the GUI page may include performing contour analysis of the GUI page to identify the presence, type, and location of each user input object of the GUI page”; paragraph 0094, the automation tool finds screenshot objects via contour analysis, for example by running contour analysis algorithms on the screenshot to identify all shapes, contour analysis is a computer vision technique which can be used to determine objects found on a GUI page].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nguyen in view of Zhang et al. in view of Lin in view of Fryc et al. and further in view of Levine et al. (US Pub. 2011/0154109).
As per claim 12, Lee, Nguyen, Zhang, Lin and Fryc teach the method of claim 11.
Lee, Nguyen, Zhang, Lin and Fryc do not teach
employing supervised and unsupervised machine learning techniques of artificial intelligence.
Levine teaches 
employing supervised and unsupervised machine learning techniques of artificial intelligence [paragraph 0029, the identification of bugs in software applications using artificial neural networks (ANNs); paragraph 0035, the ANNs may use supervised learning and unsupervised learning].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of employing supervised and unsupervised machine learning techniques of artificial intelligence  94Customer No. 22,852of Levine. Doing so would help identifying and providing the ability to fix the errors during the software application testing.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nguyen in view of Zhang et al. in view of Lin in view of Fryc et al. and further in view of Ryali et al. (US Pub. 2006/0230319).
As per claim 15, Lee, Nguyen, Zhang, Lin and Fryc teach the method of claim 14.
Lee, Nguyen, Zhang, Lin and Fryc do not teach
deduplicating said one or more screen objects after said detecting.
Ryali teaches
deduplicating said one or more screen objects after said detecting [paragraph 0096, when duplicate objects are detected during parsing of the target script, an action is generated that changes the name of one of the objects as indicated in the look-up table];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical 

As per claim 16, Lee, Nguyen, Zhang, Lin, Fryc and Ryali teach the method of claim 15.
Lee further teaches
[paragraph 0081, “While performing each step of the learned action interaction, the automation tool 101 can thus perform an action … and perform verification that the step was properly executed … If the step is determined to have been properly executed, the automation tool updates the Pass/Fail status of the step to a pass … If a step (or set of steps/actions) is determined not to have been properly executed, the automation tool 101 repeats the step (or set of steps/actions) and, upon repeated failure, updates the Pass/Fail status of the step to a fail”];
Lin further teaches
updating the state transition model of said SUT [Fig. 1, abstract, “A program testing system includes an event list, a random selector, and a state machine. According to a current state and the contents of a state transition table of the to-be-tested program, the state machine determines whether the to-be-tested event is valid in relation to the current state. When the state machine determines that, in relation to the current state, the to-be-tested event is a valid event, the program testing system then based on this result uses a valid to-be-tested event to test the to-be-tested program”; paragraph 0011, “the state machine can also update the new current state according to the processing result of the program executing the valid to-be-tested event”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of updating a state transition model of said SUT 94Customer No. 22,852of Lin. Doing so would help testing a program efficiently and systematically (Lin, paragraph 0007).

As per claim 17, Lee, Nguyen, Zhang, Lin, Fryc and Ryali teach the method of claim 15.
Lee further teaches
grouping said one or more screen objects into one or more logical groups based on said object-type [paragraph 0114, the automation tool is configured to group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group].

As per claim 18, Lee, Nguyen, Zhang, Lin, Fryc and Ryali teach the method of claim 15.
Lee (as modified) further teaches
populating an Action Array construct [paragraph 0045, the interface repository 110] with an id of said screenshot, an id of each of said one or more screen objects, and said at least one action [paragraph 0045, the interface repository 110 may store GUI page logical name, GUI page logical name mapping rules, images of GUI pages, user input object images, object logical name information, learned action interaction, etc.].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Nguyen in view of Zhang et al. in view of Lin in view of Fryc et al. and further in view of Ryali et al. and further in view of Peri-Glass et al. (US Patent 9,098,635).
As per claim 19, Lee, Nguyen, Zhang, Lin, Fryc and Ryali teach the method of claim 18.
Lee, Nguyen, Zhang, Lin, Fryc and Ryali do not teach
the method of claim 18 operating under a client-server model and further communicating said Action Array construct between a Client module and a Server module of said client-server model.
Peri-Glass teaches
[Fig. 2, Col. 5, lines 37-51, the testbench or "server" side 202 which generates the AUT drive/command and sample/query messages, and the AUT or "client" side 204 which receives and responds in kind to those messages, the server side API is responsible for communication of the GUI commands to the AUT client, and for making the results of GUI queries available to the application test; Col. 6, lines 4-20, on the application "client" side 204, a GUI application is extended via incorporation of a Plug-in 214, the plug-in 214 also implements the client side of the communications protocol, communicating the results of GUI Drive and Query commands back to the testbench "server'' side 202].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of communicating the command/action between a Client module and a Server module of said client-server model 94Customer No. 22,852of Peri-Glass. Doing so would help obtaining feedbacks from the client side in order to generate next command/action.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. in view of Ryali et al. in view of Nguyen in view of Zhang et al. and further in view of Fryc et al. (US Pub. 2011/0231823).
As per claim 20, Lee teaches a computer-implemented method for learning a behavior of a computer system under test (SUT), said method executing program instructions stored in a non-transitory storage medium [paragraph 0019, a non-transitory machine-readable medium is provided that includes instructions stored therein, which when executed by a processor, cause the processor to perform operations for automatically testing an application system graphical user interface (GUI)], said method comprising the steps of:
[Fig. 1A, paragraph 0019, “retrieve, in a computer communicatively connected to an application server providing the application system, a GUI page”] and storing said one or more screenshots as 9corresponding one or more pages in an Application Map 10maintained by an Application Mapping module [paragraph 0012, “stored screenshots of the GUI page following the providing of the respective test parameter values in the respective user input objects of the GUI page”; paragraph 0044, “the automation tool 101 scans or captures the GUI page, window, screen, screenshot, or image of the application system 109 to be tested. The scanning and capturing can be performed by the interface scanner (see, e.g., FIG. 1B). Once the GUI page has been captured and an image is made of the GUI page, the automation tool 101 proceeds to analyze, learn and categorize all the different text elements, images, GUI objects or other elements on the GUI interface, and save the information in the repository 110”], said 11Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub-13screen Similarity function utilizing one or more 14comparison corresponding to said one or more pages [paragraph 0072, “the automation tool 101 can perform pattern or image matching to identify particular objects and text”; paragraph 0093, “the automation tool 101 … comparing the image to stored images”; paragraph 0062, “]  the automation tool 101 may compare the current GUI page with the preceding GUI page to identify those portions of the page that have changed”];
15(b) detecting at least one screen object on said one or more 16screenshots [paragraph 0019, identify, in an image of the retrieved GUI page, a plurality of text elements and a plurality of user input objects];
(d) determining an object-type of said at least one screen 12object by repeated guessing [paragraph 0008, determining a type of a user input object of the plurality of user input objects of the GUI; Fig. 1A, paragraph 0030, “The automated test system (Automation tool 101) performs learning activities and repeatable actions. The learning activities and repeatable actions are performed by analyzing images of the GUI to identify components of the GUIs without requiring access to the programming code used to generate the GUI. For example, the automated test system is able to recognize common GUI objects or fields configured to receive user input such as buttons, text fields, list and combo boxes, checkboxes, radios; and uncommon objects or fields such as tables, grids, static text, images, and others based on screenshots of the GUIs”], identifies an interactive behavior of 18said each of said one or more screen objects [paragraph 0030, “The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraph 0031, “As an example, when the automated test system encounters a checkbox it will learn that the user input object is a checkbox and store the location, logical name of the object, and attached text of the checkbox for later access by testers. The automated test system also stores the object type capability information indicating the possible ways in which a user can interact with this object type”; paragraph 0014, “The testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters”];
13(e) determining whether said at least one screen object 14belongs to a logical group [paragraph 0114, “The automation tool is configured to group Radio Button Groups by identifying the spacing and Relative Position of adjacent radios with no separating text or objects, analyzing the current selection in the radio group”]; 
15(f) verifying said at least one screen object [paragraph 0058, “the automation tool 101 may perform verification on the identified objects to ensure that the application system 109 accepts the appropriate type of input for different object types .... For example, the automation tool 101 may test a checkbox by attempting to click the checkbox; the tool may test a text field by ensuring that a label that was overlaid over the text field (e.g., at 301a, FIG. 3A) disappears when the text field is selected”];
16(g) determining a next action to be performed on said at 17least one screen object [paragraph 0030, “interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects”];
1s(h) performing said next action on said at least one screen 19object [paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters]; and
20(i) saving results from said step (h) [paragraph 0084, “The test cases are ordered sequences of test steps or actions that the automation tool 101 should take while interacting with the application system 109, including ordered sequences detailing data values to enter in user input object fields, selections to make on checkboxes or list boxes, buttons to press, files to upload or download, etc. The automation tool 101 is configured to run through the test cases, and to save the resulting data … in a test case output data database];
whereby said steps (a) through (i) require no prior knowledge about said at least one screen object [paragraph 0030, “rather than requiring users or testers to capture object and field properties and information and define the interactions up front, the system automatically captures the objects' location details and interprets the actions required based on knowledge gathered and learned about the objects and based on automated interactions of the system with the user input objects. The system can thus automatically determine object type, acceptable values, and other learned behaviors”; paragraphs 0035, “the systems and methods include an automation tool that sees applications as users see the applications and their GUIs, and processes the information seen in the GUI to drive operation of the automation tool. The automation tool searches for visible text and user input objects on the GUI screens of applications, and then finds and identifies the associated objects and interacts with the objects. The tool relies only on the attached text, associated images, or relatively positioned objects, images, or text seen in the GUI for operation without requiring access to the programming code of the GUI …, there is no longer a need to navigate the application and record scripts or inspect elements to find physical name properties. Further, it is no longer necessary to write code in a language and syntax specific to every individual common test tool”], and said steps (a) through (i) are repeated until a predetermined criterion is satisfied [paragraphs 0013-0014, the testing of the application system may include executing a test case comprising an ordered sequence of actions to be performed, the ordered sequence of actions may include actions to provide the respective test parameter values in the respective user input objects of the GUI page, the testing of the application system may include repeatedly executing the test case on the application system by providing different combinations of test parameter values in the user input objects of the GUI page during each execution of the test case, and monitoring the response of the application system to each different combination of test parameters; paragraph 0090, the automation tool 101 can also execute test cases for a specified number of iterations (or repeated continually for a given time period)].
Lee does not teach
deduplicating said at least one screen object, and linking 10said at least one screen object to a Unique Object, and 11storing in said Unique Object a height, a width of 12said at least one screen object 11and 14an image of said at least one screen object; 
15	16wherein said object-type is 17stored in said Unique Object; 
14comparison masks corresponding to said one or more pages (emphasis added);
Ryali teaches
deduplicating said at least one screen object [paragraph 0096, when duplicate objects are detected during parsing of the target script, an action is generated that changes the name of one of the objects as indicated in the look-up table];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of deduplicating said at least one screen object 94Customer No. 22,852of Ryali. Doing so would help correcting duplicate objects by changing the name of one of the objects [Ryali, paragraph 0096].
Lee and Ryali do not teach
linking 10said at least one screen object to a Unique Object, and 11storing in said Unique Object a height, a width of 12said at least one screen object 11and 14an image of said at least one screen object; 
15	16wherein said object-type is 17stored in said Unique Object; 
Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub- 13screen Similarity function utilizing one or more 14comparison masks corresponding to said one or more pages (emphasis added);
Nguyen teaches 
linking 10said at least one screen object to a Unique Object [paragraph 0040, “FIG. 2B shows a graphical representation of application independent GUI map 203 that displays icons representative of the classes of objects (object types) that can be included in the application independent GUI map … GUI map 203 includes check button 203a, edit box 203b, link 203c, list box 203d, menu 203e, object 203/, press button 203g, radio button 203h, spin 203i, tab 203j, table 203k and text 203l”; paragraph 0041, “FIG. 2D illustrates how objects located in a program application GUI are mapped using an application independent GUI map. As is shown in FIG. 2D … an application independent GUI map 203D that contains an object (Unique Object) that corresponds to each class of object located in GUI 250, maps the objects in GUI 250 by relating the objects in GUI 250 to the object (Unique Object) in GUI map 203D that shares its class description (e.g., edit box, link etc.) … the same object in GUI map 203D can be used to identify and locate particular objects in GUI 250”];
wherein said object-type is stored in 18said Unique Object [Figs 2B-2C show GUI map 203 includes multiple Unique Object, each Unique Object contains an object type such as link, edit box, press button, etc.];
Pages 55 and 9 in the specification of the Application recite “a central data structure or construct for storing the information about each type of object. This central construct is called Unique Objects”, and “There is an object-type associated with each screen object that is stored in its corresponding Unique Object … the object-types include a button, an input-box, a dropdown, a radio button, a label, an image, a canvas, a drag-&-drop, a hyperlink, a scrollbar, a slider, and the like” respectively.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of linking each of the one or more screen objects to a corresponding Unique Object  94Customer No. 22,852of Nguyen. Doing so would help testing of applications using an application independent GUI map (Nguyen, abstract).
Lee, Ryali and Nguyen do not teach
storing in said Unique Object a height, a width of 12said at least one screen object 11and 14an image of said at least one screen object; 
14comparison masks corresponding to said one or more pages (emphasis added);
Zhang teaches
storing in said Unique Object a height, a width of 12said at least one screen object [Fig. 1, paragraph 0021, “The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; Fig. 3, paragraph 0016, “the system can capture dimension information of UI elements in an application's UI and store the dimension information in a database. Such dimension information can comprise coordinates of the UI element describing the location of the UI element on a page of the UI, such as the x-coordinate and y-coordinate … dimension information can comprise physical dimensions of a UI element, such as the height and/or width of the UI element … to locate a particular UI element on a page of the UI based on the UI element's locator, the system can retrieve dimension information of the missing UI element from the database and check if a UI element with the same dimension information is present on the same page as the missing UI element. The system can also compare a UI element's type to the missing UI element's type”; since Lee (as modified) teach linking a screen object to an Unique Object, wherein, the Unique Object includes the object type, class description, etc., but Lee (as modified) is silent of the Unique Object contains the width and height of the object, while Zhang teaches linking the UI element with the stored UI element, wherein, the stored UI element comprises the width and height of the UI element, and therefore, the combination of Lee (as modified) and Zhang read on the claim limitation] 11and 14an image of said at least one screen object [Fig. 1, paragraph 0021, “the system includes a user interface 100 of an application. The UI 100 includes numerous UI elements, such as UI element 1 101, UI element 2 102, through UI element N 103”; paragraph 0022, “A snapshot 107 of UI element 1101 can be captured. The UI element 1 snapshot 121 can be stored in the database 110. Similarly, snapshots of other UI elements, such as UI element 2 snapshot 122 through UI element N snapshot 123, can be captured and stored in the database 110”; paragraph 0023, “Once the database has been created … to locate the UI element 1101, the UI element 1 snapshot 121 can be retrieved from the database 110 and an image comparison can be performed between the UI element 1 snapshot 121 and images of UI elements in the UI 100 … image comparison can include any image analysis technique for determining that two images are identical or nearly identical”; since Lee (as modified) teach linking a screen object to an Unique Object, wherein, the Unique Object includes the object type, class description, etc., but Lee (as modified) is silent of the Unique Object contains the image of the object, while Zhang teaches linking the UI element with the stored UI element, wherein, the stored UI element comprises the image of the UI element, and therefore, the combination of Lee (as modified) and Zhang read on the claim limitation]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of storing the width and height of the object in the Unique Object  94Customer No. 22,852of Zhang. Doing so would help locating the missing user interface element based on the stored dimension information (Zhang 0016).
Lee, Ryali, Nguyen and Zhang do not teach
Application Mapping module identifying said one or more 12pages by a Sub-screen Similarity function, said Sub- 13screen Similarity function utilizing one or more 14comparison masks corresponding to said one or more pages (emphasis added);
Fryc teaches
[Figs. 1-2, paragraph 0010, “images generated by the application under test can be automatically captured. To reduce false positives in the automated visual testing, masks are applied onto the images to filter out some predetermined parts of the images. Then the masked images are compared with a set of predetermined patterns. Differences between the masked images and the predetermined patterns may be reported”; paragraph 0017, “the image generator 110 captures images created by an application under test to produce an image suite 103. The image suite 103 is input to the static 2D image analyzer 120, which also receives a set of patterns 105 and masks 107. The static 2D image analyzer 120 analyzes the image suite 103 using the patterns 105 and masks 107 … the patterns 105 as used herein include a set of one or more previously generated images substantially representing images that should be created by the application under test if the application under test functions correctly. The masks 107 as used herein broadly refers to one or more image coverings served to conceal one or more predetermined parts of an image, where the predetermined parts may or may not be fixed or exact. Then the static 2D image analyzer 120 outputs results 109 of the analysis”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method for automatically testing an application system graphical user interface of Lee to include the process of identifying said one or more 12pages by utilizing one or more 14comparison masks corresponding to said one or more pages  94Customer No. 22,852of Fryc. Doing so would help analyzing images created by the application to visual testing of the application (Fryc, 0017).



Examiner’s Comment
Examiner suggests the Applicant to add into the independent claims the limitations disclose in Figs. 4-5, pages 43-46 in the specification of the current Application to overcome the cited references and potentially to put the case in condition for allowance. For example, “The list of screen objects to be compared could be a whitelist containing only the screen objects from the page to be compared, or a blacklist indicating that all screen objects of the page except those in the blacklist need to be compared. A comparison mask is generated for the page, wherein, the comparison mask is based on the blacklist/whitelist of screen objects to be included into or excluded from comparison. The comparison mask can be implemented as an array containing pixels that need to be compared for the page”, and wherein, similarity is computed as 
(PixelDiff /(HeightPage*WidthPage - HeightExcluded*WidthExcluded)) * 100), where
HeightPage and WidthPage are the height and width of the pages respectively, and HeightExcluded and WidthExcluded are the height and width of the total area excluded from comparison.
27
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Feldstein et al. (US Pub. 2006/0085681) describes a method for automatically generating data associated with model-based testing of computer programs.
Carmi (US Pub. 2014/0218385) describes methods for determining a match between digital images based on differences such as an intensity or other value associated with pixels used for digitally representing digital images.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/T. N./Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128